                          1:21-cv-01096-SLD-JEH # 2       Page 1 of 3
                                                                                                  E-FILED
                                                                  Thursday, 25 March, 2021 09:46:39 AM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


JOHN DOE, individually and on                  )
behalf of all others similarly situated,       )
                                               )
                        Plaintiff,             )   Case No. 1:21-cv-01096-SLD-JEH
                                               )
v.                                             )
                                               )
BRADLEY UNIVERSITY,                            )
                                               )
                        Defendant.             )


         DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S “JOHN DOE”
       DESIGNATION AND TO DEFER FILING OF A RESPONSIVE PLEADING

        Defendant, Bradley University (“Bradley”), by its undersigned attorneys and pursuant to

Rules 10(a) and 12(f) of the Federal Rules of Civil Procedure, moves this Court for an order

striking Plaintiff’s “John Doe” designation and deferring the filing of Bradley’s responsive

pleading pending resolution of the John Doe issue. In support of this motion, Bradley

incorporates the arguments of fact and law contained in the contemporaneously filed

Memorandum in Support of Defendant’s Motion to Strike Plaintiff’s John Doe Designation and

to Defer Filing of a Responsive Pleading.

Dated: March 25, 2020                                     Respectfully submitted,

                                                          BRADLEY UNIVERSITY

                                                          By: /s/ Scott J. Helfand
                                                          One of Its Attorneys


Michael D. Hayes
Scott J. Helfand
Anne M. Mayette
HUSCH BLACKWELL LLP
120 South Riverside Plaza, Suite 2200
                     1:21-cv-01096-SLD-JEH # 2   Page 2 of 3




Chicago, IL 60606
Phone: (312) 655-1500
michael.hayes@huschblackwell.com
scott.helfand@huschblackwell.com
anne.mayette@huschblackwell.com




                                      2
                         1:21-cv-01096-SLD-JEH # 2           Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2021, I caused the foregoing,

Defendant’s Motion to Strike Plaintiff’s “John Doe” Designation and to Defer Filing of a

Responsive Pleading, to be sent via electronic mail and mailed by first-class U.S. Mail, postage

prepaid, to the following attorneys representing the Plaintiff in the State Court Action:

    Brian K. Murphy
    murphy@mmmb.com
    Joseph F. Murray
    murray@mmmb.com
    Jonathan P. Misny
    misny@mmmb.com
    Murray Murphy Moul + Basil LLP
    1114 Dublin Road
    Columbus, OH 43215

    Mary C. Turke
    mary@turkestrauss.com
    Samuel J. Strauss
    sam@turkestrauss.com
    Turke & Strauss, LLP
    613 Williamson Street, Suite 201
    Madison, WI 53703

    Anthony I. Paronich
    anthony@paronichlaw.com
    Paronich Law, P.C.
    350 Lincoln Street, Suite 2400
    Hingham, MA 02043


                                              /s/ Scott J. Helfand




                                                 3
